DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/21 has been entered.
The amendment filed on 07/12/2021 has been entered and fully considered.
Claims 19-36 are pending of which claims 19, 25, and 31 are independent and amended.
The IDS(s) submitted on 05/26/2021 has been considered.
Allowable Subject Matter
Claims 19-36 (renumbered 1-18) are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 07/12/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
Independent claims 19 and 25 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…determine, according to a first contention mechanism performed by the terminal prior to transmitting at least uplink control information in an unlicensed spectrum, that a channel is clear for sending the uplink control information; determine, by the terminal device, one control uplink subframe in the M uplink subframes for carrying an entirety of the uplink control information, according to the determination that the channel is clear for sending the uplink control information, wherein the control uplink subframe is a subframe other than an earliest subframe in a time sequence of the M uplink subframes, wherein the control uplink subframe is determined by the terminal device in response to determining the one control uplink subframe not a subframe in which a second contention mechanism performed by the access network device directly before sending downlink data, wherein the M uplink subframes are scheduled for a time immediately prior to a scheduled time of subframes for the sending the downlink data, and wherein the first contention mechanism and the second contention mechanism are performed by different devices and for different transmission
directions;…”

	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 19 and 25 respectively are not taught nor suggested by the prior art(s) of 
Independent claim 31 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“... the control uplink subframe is a subframe other than an earliest subframe in a time sequence of the M uplink subframes, the control uplink subframe is sent in a subframe according to a first determination that a channel is clear for sending the uplink control information, the control uplink subframe is determined by the terminal device in response to determining the one control uplink subframe  is not a subframe in which second determination that a channel is clear for sending is performed by the access device directly before sending downlink data, wherein the M uplink subframes are scheduled for a time immediately prior to a scheduled time of subframes for the sending the downlink data, and the first determination that a channel is clear for sending and the second determination that a channel is clear for sending are performed by different devices and for different transmission directions.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 31 respectively are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 31.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474